CAMPBELL, J.,
delivered the opinion of the court.
As there was no dispute as to the fact that McLemore was in the early part of 1889 a member of the firm of Robertson & Co., and that no notice of any sort had been given of his withdrawal, but it had been designedly kept secret, the court was justified in *198its direction to the jury to find for the plaintiff, for having been a member of the firm and not having published in any way his withdrawal from it, he remained liable as a member to all dealing with it who may have been induced to do so by his supposed connection with it. Polk v. Oliver, 56 Miss. 566. The only difference between that case and this is that here McLemore was the “Co.,” while in that Polk’s name was used, but that does not change the principle. One who is the “ Co.” of a firm is as much bound to give notice of his withdrawal as one whose name is employed, for his connection with the firm may have been known, and may have induced credit to it. The rule may be different where it appears that the existence of the firm was unknown to the new customer, who is shown not to have given credit on the assumption of its continuance as formerly existing, or where long time has elapsed.

Affirmed.